TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00706-CR



Kevin Joseph Arceneaux, Appellant


v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. 3040037, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Kevin Arceneaux seeks to appeal from a judgment of conviction for aggravated
sexual assault.  The trial court has certified, and the record confirms, that this is a plea bargain case
and Arceneaux has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The appeal is dismissed.  See
id. rule 25.2(d).


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   December 9, 2004
Do Not Publish